Case 3:21-cr-00132-SI Document 1 Filed 04/01/21 Page 1 of 8

                                                                          FILED
    United States District Court                                            Apr 01 2021
                       FOR THE                                            SUSANY. SOONG
            NORTHERN DISTRICT OF CALIFORNIA                          CLERK, U.S. DISTRICT COURT
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                           SAN FRANCISCO

                 VENUE: SAN FRANCISCO


                      UNITED STATES OF AMERICA,



                                     V.



                       LINDSAY MARIE CLARK




                           DEFENDANT(S).


                          INDICTMENT
                   21 U.S.C. §§ 331(c), 333(a)(2) –
          Receipt in interstate commerce of a drug that is
          misbranded, and a device that is adulterated and
         misbranded, and the delivery or proffered delivery
       thereof for pay or otherwise, with intent to defraud and
                               mislead




       A true bill.

      /s/ Foreperson of the Grand Jury
                                                       Foreman

                                 1st
       Filed in open court this __________ day of

       April, 2021
       _________________________________.
                                         Ada Means
       ____________________________________________
                                               Clerk
       ____________________________________________

                                           Bail, $ 0
            Hon. Jacqueline Scott Corley
                  Case 3:21-cr-00132-SI Document 1 Filed 04/01/21 Page 2 of 8


                                                                           FILED
 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                              Apr 01 2021
 2

 3                                                                     SUSANY. SOONG
                                                                  CLERK, U.S. DISTRICT COURT
 4                                                             NORTHERN DISTRICT OF CALIFORNIA
 5                                                                      SAN FRANCISCO

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                        )   CASE NO. 3:21-cr-00132 SI
                                                      )
12           Plaintiff,                               )   VIOLATION:
                                                      )   21 U.S.C. §§ 331(c), 333(a)(2) – Receipt in interstate
13      v.                                            )   commerce of a drug that is misbranded, and a device
                                                      )   that is adulterated and misbranded, and the delivery or
14   LINDSAY MARIE CLARK,                             )   proffered delivery thereof for pay or otherwise, with
                                                      )   intent to defraud and mislead
15           Defendant.                               )
                                                      )   SAN FRANCISCO
16                                                    )
                                                      )
17

18                                              INDICTMENT
19 The Grand Jury charges:

20                                               BACKGROUND
21                        1.    The U.S. Food and Drug Administration’s Regulation of
                                Injectable Botulinum Toxins and Hyaluronic Acid Fillers
22
             At times relevant to this Indictment:
23
             1.       The United States Food and Drug Administration (“FDA”) was the federal agency
24
     charged with protecting the health and safety of the American public by enforcing the Food, Drug, and
25
     Cosmetic Act (“FDCA”), 21 U.S.C. §§ 301 et. seq. The FDA regulated, among other things, the
26
     manufacture, labeling, distribution, and administration of biologics, drugs, and devices shipped or
27
     received in interstate commerce.
28


     INDICTMENT
                 Case 3:21-cr-00132-SI Document 1 Filed 04/01/21 Page 3 of 8




 1          2.      Under the FDCA, a “drug” was defined as an article intended for use in the diagnosis, cure,

 2 mitigation, treatment, or prevention of disease, or an article, other than food, intended to affect the

 3 structure or any function of the body. 21 U.S.C. § 321(g)(1)(B), (C), and (D).

 4          3.      A “prescription” drug was, among other things, a drug that, because of its toxicity or

 5 other potential harmful effects, the method of its use, or the collateral measures necessary to its use, was

 6 not safe for use except under the supervision of a practitioner licensed by law to administer the drug. 21

 7 U.S.C. § 353(b)(1).

 8          4.      A “biological product” was a virus, therapeutic serum, toxin, antitoxin, vaccine, blood,

 9 blood component or derivative, allergenic product, or analogous product, or arsphenamine or derivative

10 of arsphenamine (or any other trivalent organic arsenic compound), applicable to the prevention,

11 treatment, or cure of a disease or condition of human beings. 42 U.S.C. § 262(i). No person could

12 introduce or deliver for introduction into interstate commerce any biological product unless a biologics

13 license was in effect for the biological product. 42 U.S.C. § 262(a).

14          5.      Many products met the definitions of both drugs and biological products. The FDCA

15 applied to a biological product subject to regulation under Title 42, except that a product for which a

16 biological license has been approved under subsection 42 U.S.C. § 262(a) was not required to have an

17 approved new drug application under 21 U.S.C. § 355. 42 U.S.C. § 262(j).

18          6.      The FDCA defined a “device” as, among other things, an instrument, apparatus,

19 implement, machine, contrivance, or implant intended for use in the diagnosis of disease or other

20 conditions, or in the cure, mitigation, treatment, or prevention of disease, or intended to affect the

21 structure or any function of the body, and which did not achieve its primary intended purposes through

22 chemical action within or on the body, and which was not dependent upon being metabolized for the

23 achievement of its primary intended purposes. 21 U.S.C. § 321(h)(1)(B) & (C).

24          7.      A “prescription device” was a device that, because of any potential for harmful effect, or

25 the method of its use, or the collateral measures necessary for its use, was not safe except under the

26 supervision of a practitioner licensed by law to direct the use of such device. 21 C.F.R. § 801.109.

27          8.      With the exception of certain devices that were exempt (by statute or regulation) from

28 any premarket review, all “new” devices (those not in existence before 1976) were automatically


     INDICTMENT                                        2
                  Case 3:21-cr-00132-SI Document 1 Filed 04/01/21 Page 4 of 8




 1 classified as “Class III devices” as a matter of law, and required full premarket approval from the FDA

 2 before they could be lawfully marketed. 21 U.S.C. §§ 360c(f)(1) and 360e(a).

 3          9.      The term “label” meant a display of written, printed, or graphic matter upon the

 4 immediate container of any article. 21 U.S.C. § 321(k). The term “labeling” was broader, and included

 5 all labels, as well as other printed or graphic matter upon any article or any of its containers or wrappers,

 6 or accompanying such article. 21 U.S.C. § 321(m).

 7          10.     A drug or device was “misbranded” if its labeling lacked “adequate directions for use.”

 8 21 U.S.C § 352(f)(1). “Adequate directions for use” meant directions under which a layperson could use

 9 a drug or device safely and for the purposes for which it was intended. 21 C.F.R. §§ 201.5, 801.5.

10 Directions under which a layperson can use a prescription drug or device safely could not be written

11 because such drugs and devices could, by definition, only be used safely at the direction, and under the

12 supervision, of a licensed practitioner. FDA-approved prescription drugs and devices with their

13 approved labeling were exempt from having adequate directions for use by a layperson under specific

14 circumstances. 21 C.F.R. §§ 201.100 and 801.109. But unapproved prescription drugs and devices that

15 did not meet all the conditions for an exemption from the requirement of having adequate directions for

16 use were per se misbranded.

17          11.     A drug or device was also misbranded if the labeling was false or misleading in any

18 particular. 21 U.S.C. § 352(a)(1).
19          12.     A prescription drug was also misbranded if its labels lacked the symbol “Rx only.” 21

20 U.S.C. § 353(b)(4)(A).

21          13.     A device was “adulterated” if it was a class III device pursuant to 21 U.S.C. § 360c(f),

22 and was required under 21 U.S.C. § 360e(a) to have in effect an approved Pre-Market Application for

23 Approval, and lacked that FDA approval. 21 U.S.C. § 351(f)(1).

24                                          2.   Botox® and Juvederm®

25          14.     Botulinum Toxin Type A was a highly potent toxin which can cause the disease botulism

26 when present in human beings in a sufficient amount.

27          15.     The FDA approved a biological products license for Botox®, the brand name of a drug

28 derived from Botulinum Toxin Type A and manufactured by Allergan, Inc. The FDA approved a


     INDICTMENT                                       3
                  Case 3:21-cr-00132-SI Document 1 Filed 04/01/21 Page 5 of 8




 1 supplement to Allergan’s Botox® license application for the treatment of wrinkles. Under this FDA

 2 approval, Allergan’s Botulinum Toxin Type A product was marketed and labeled for this supplemental

 3 usage as “Botox® Cosmetic.” Both FDA approved licenses for Allergan Botox® products limited them

 4 to use pursuant to a prescription from a licensed practitioner.

 5          16.     Injectable botulinum toxins used in these ways also met the definition of a “drug” under

 6 the FDCA, and any such products that were not the subject of an approved biological license would

 7 require approval. Such products also met the definition of a prescription drug under the FDCA.

 8          17.     Allergan received FDA approval for Juvederm Voluma™ XC for injection for purposes

 9 that include cheek augmentation and lip injections in adults. FDA-approved Juvederm® products,

10 lawfully marketed in the U.S. under the names Juvederm, Juvederm XC, Juvederm Ultra, Juvederm Ultra

11 XC, Juvederm Ultra Plus, Juvederm Ultra Plus XC, Juvederm Vollure XC, Juvederm Vobella XC, and

12 Juvederm Voluma XC were dermal fillers made from hyaluronic acid, and Class III medical devices.

13 Their approvals limited them to prescription use only. Any similar injectable product with similar

14 intended use would also have been Class III medical devices, requiring its own FDA premarket approval.

15                                            3. Conduct of CLARK

16          18.     Dr. Lindsay Marie CLARK was an internal-medicine physician, licensed by California

17 since 2006, who specialized in procedures using injectable drugs and devices for cosmetic or aesthetic

18 purposes. She had maintained practices in San Francisco and San Mateo since at least 2015. She served
19 as medical director of Entrada Medical Group. Her practices had previously been called “Physicians’

20 Youthful Resolutions” and “Enhance Medical Group.”

21          19.     From at least April 1, 2016 until no earlier than February 2020, CLARK obtained drugs

22 and devices, represented to be foreign versions of Botox® and Juvederm®, that were not the subject of

23 an FDA biologics license, drug approval, or Class III device approval, from foreign unknown sources,

24 primarily by ordering the drugs and devices over the phone and internet.

25          20.     CLARK ordered these unauthorized products from online “pharmacies” that bore names

26 such as “Inject Medical,” “Rose Pharmacy,” “Filler Depot,” “Medica Depot,” “Knightsbridge

27 Cosmetics,” “Team Medical,” and “Ritz Pharmacy.”

28          21.     CLARK received, from foreign countries, shipments of these unapproved and unlicensed


     INDICTMENT                                      4
                  Case 3:21-cr-00132-SI Document 1 Filed 04/01/21 Page 6 of 8




 1 injectable botulinum toxin drugs and hyaluronic acid Class III devices manufactured for intended

 2 distribution in foreign countries that included Argentina, France, the United Kingdom, Austria, and

 3 India.

 4          22.     CLARK purchased at least $270,951 in product from these online “pharmacies” and

 5 “depots,” among other titles. Revenue to CLARK from services rendered in connection with these

 6 products may have exceeded $1,069,880.

 7          23.     The botulinum drugs received by the CLARK from these online “pharmacies” and

 8 “depots,” among other titles (and located outside of California), and delivered and proffered for delivery

 9 to patients by CLARK, were misbranded within the meaning of the FDCA.

10          24.     The injectable hyaluronic acid devices received by CLARK from online “pharmacies”

11 and “depots,” among other titles (and located outside of California), and delivered and proffered for

12 delivery to patients by CLARK, were adulterated and misbranded within the meaning of the FDCA.

13          25.     These foreign unauthorized products were purchased at a steep discount, at times

14 approaching 40% of the price CLARK would have paid for the approved or licensed Botox® and

15 Juvederm® medical products.

16          26.     Patients of CLARK were charged the same price for the “Botox” and “Juvederm” products

17 whether the products were FDA-licensed and approved, or unlicensed and unapproved.

18          27.     CLARK instructed staff to conceal the true identity, name, and source of these products

19 from patients.

20          28.     CLARK’s business website contained misleading statements that these products, as used

21 by CLARK, were “approved” by the FDA.

22          29.     “Consent” forms signed by CLARK’s patients were misleading in that the forms referred

23 only to products approved by the FDA, rather than informing patients that they were receiving products

24 that were unlicensed and unapproved.

25          30.     CLARK concealed their purchases of unapproved and unlicensed products from Allergan,

26 the manufacturer of FDA-licensed and approved Botox® and Juvederm®.

27          31.     CLARK persisted in this scheme despite written notices issued by the FDA that informed

28 CLARK that shipments of foreign unauthorized “Botox” and “Juvederm” ordered by CLARK were


     INDICTMENT                                      5
                   Case 3:21-cr-00132-SI Document 1 Filed 04/01/21 Page 7 of 8




 1 detained by U.S. Customs and Border Protection because they were adulterated and unapproved new

 2 drugs and devices.

 3           32.     Misbranded and adulterated botulinum drugs and hyaluronic acid devices were injected

 4 into CLARK’s patients by CLARK.

 5 COUNT ONE:                (21 U.S.C. §§ 331(c), 333(a)(2) – Receipt in interstate commerce of drugs that are
                             misbranded, and devices that are misbranded and adulterated, and the delivery
 6                           and proffered delivery thereof for pay or otherwise, with intent to defraud and
                             mislead)
 7
             33.     Beginning at a time unknown to the Grand Jury but no later than April 1, 2016, and
 8
     continuing to a time unknown to the Grand Jury but no earlier than February 2020, in the Northern
 9
     District of California, the defendant,
10
                                              LINDSAY MARIE CLARK
11
     with intent to defraud and mislead, received and caused the receipt of drugs (injectable botulinum toxin)
12
     and devices (injectable hyaluronic acid dermal fillers), in interstate commerce, from foreign countries
13
     including the United Kingdom, to San Mateo, California, which drugs and devices were misbranded as
14
     defined at 21 U.S.C. §§ 352(a), 352(f)(1) and 353(b)(4)(A), and adulterated as defined at 21 U.S.C. §
15
     351(f)(1), and delivered and proffered for delivery these adulterated and misbranded drugs and devices
16
     for pay and otherwise, all in violation of 21 U.S.C. §§ 331(c) and 333(a)(2), and 18 U.S.C. § 2.
17
     FORFEITURE ALLEGATION:                   (18 U.S.C. § 982(a)(7); 21 U.S.C. § 334; and 28 U.S.C. § 2461(c))
18
             34.     The allegations contained in Count One of this Indictment are hereby realleged and
19
     incorporated by reference for the purpose of alleging forfeiture, and providing notice of such.
20
             35.     Upon conviction of the offense alleged in Count One, the defendant,
21
                                              LINDSAY MARIE CLARK
22
     shall forfeit to the United States, any property, real or personal, that constitutes or is or derived, directly
23
     or indirectly, from gross proceeds traceable to the offense, proceeds the person obtained, directly or
24
     indirectly, traceable to the commission of the offense, including but not limited to a forfeiture money
25
     judgment.
26
             36.     Upon conviction of the offense alleged in Count One, the defendant,
27
                                              LINDSAY MARIE CLARK
28


     INDICTMENT                                         6
                  Case 3:21-cr-00132-SI Document 1 Filed 04/01/21 Page 8 of 8




 1 shall forfeit to the United States any article of food, drug, or cosmetic that was adulterated or

 2 misbranded when introduced into or while in interstate commerce, or while held for sale after shipment

 3 in interstate commerce, including but not limited to any adulterated or misbranded drugs represented to

 4 be Botox® and Juvederm®.

 5          37.      If any property described above, as a result of any act or omission of defendant:

 6                   a.     cannot be located upon the exercise of due diligence;
                     b.     has been transferred or sold to, or deposited with, a third party;
 7                   c.     has been placed beyond the jurisdiction of the court;
                     d.     has been substantially diminished in value; or
 8
                     e.     has been commingled with other property which cannot be divided without
 9                          difficulty,

10 the United States shall be entitled to forfeiture of substitute property pursuant to 21 U.S.C. § 853(p), as

11 incorporated by 18 U.S.C. § 982(b).

12          All pursuant to Title 18, United States Code, Section 982(a)(7); Title 21, United States Code,
13 Section 334; Title 28, United States Code, Section 2461(c); and the rules and procedures described in

14 Title 21, United States Code, Section 853 and Federal Rule of Criminal Procedure 32.2.

15

16 DATED:         April 1, 2021                                    A TRUE BILL.
17

18                                                                 /s/ Foreperson
19                                                                 FOREPERSON

20 STEPHANIE M. HINDS
   Acting United States Attorney
21

22
   /s/ Joseph Tartakovsky
23 JOSEPH TARTAKOVSKY
   Assistant United States Attorney
24

25

26

27

28


     INDICTMENT                                        7
